Citation Nr: 9917359	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  92-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from March 1951 to June 1952.  
This appeal arises from an April 1990 rating decision of the 
Louisville, Kentucky Regional Office (RO), which denied a 
total disability rating based on individual unemployability 
due to service connected disability.  

In December 1997, the Board of Veterans' Appeals (Board or 
BVA) entered a decision in this case, denying the veteran's 
claim.  The veteran appealed the December 1997 Board decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  In June 
1998, the Court issued an order which vacated and remanded to 
the Board the decision, pursuant to 38 U.S.C.A. § 7252(a), in 
accordance with a Joint Motion for Remand to the BVA and to 
Stay Proceedings filed in June 1998.


REMAND

In June 1998, the Court vacated and remanded the case to the 
Board for further development and readjudication of the 
veteran's claim, in accordance with a Joint Motion for 
Remand.  In the Joint Motion, the parties stated that there 
was conflicting medical evidence concerning the current 
status and diagnosis of the veteran's psychological 
disabilities.  For example, the clinical records showed that 
the veteran was consistently diagnosed with anxiety neurosis, 
anxiety, reaction, and/or generalized anxiety disorder until 
recently.  On a VA examination conducted in March 1991, the 
veteran's diagnoses were dementia which was secondary to a 
cerebrovascular accident in 1987 and generalized anxiety 
disorder.  On subsequent VA examinations, the veteran was 
diagnosed with anxiety disorder by history in June 1993 and 
with dementia in May 1995.  However, on an April 1995 VA 
neurological examination, the examiner indicated that there 
was no significant residual neurological deficit from the 
veteran's cerebrovascular accident.  It was noted that the 
veteran's service connected disabilities included anxiety 
reaction (50 percent disabling) and that his nonservice 
connected disabilities included residuals of a 
cerebrovascular accident in October 1987.  

The Joint Motion also indicated that a remand was in order 
because the Board found that the veteran was not entitled to 
a total disability rating because his unemployability was due 
chiefly to his nonservice connected disabilities.  The case 
of Beaty v. Brown, 6 Vet. App. 532, 537 (1994) was cited, 
holding that the Board may not reject a veteran's well 
grounded claim without producing evidence that the veteran 
could perform other than marginal work.  In view of a well 
grounded claim and the VA's statutory duty to assist (see 
Green v. Derwinski, 1 Vet. App. 121 (1991)), the Joint Motion 
indicated that further development regarding the degree of 
functional and industrial impairment of the veteran's service 
connected disabilities was in order and that the VA should 
obtain adequate medical evidence to reconcile the conflicting 
diagnoses and evidence regarding the etiology of the 
veteran's psychological disabilities.  

Finally, the Joint Motion indicated that on remand the 
veteran should be free to submit additional evidence and 
argument.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be contacted 
through his attorney in order to 
ascertain the names and addresses of all 
medical providers who have rendered 
treatment to the veteran since 1995.  
After obtaining any necessary releases, 
the named medical providers should be 
requested to provide photocopies of all 
treatment records concerning the veteran 
for the period from 1995 to the present.  

2.  Thereafter, the veteran should be 
afforded VA examinations in psychiatry, 
in order to determine the current nature 
and etiology of any psychiatric disorder 
present together with the proper 
diagnosis(es) thereof with special 
consideration being given to the presence 
or absence of the veteran's service 
connected anxiety disorder, and in 
orthopedics to determine the current 
nature and severity of his service 
connected cervical spine and left 
shoulder disabilities.  The examiners 
should review the entire claims folder 
prior to the examinations so that 
pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  

a.  With regard to the psychiatric 
examination, such tests as the 
examiner deems necessary should be 
performed, to include psychological 
testing.  The examiner should 
furnish an opinion for the record as 
to whether it is at least as likely 
as not that the veteran's current 
diagnosis(es) is/are etiologically 
related to service.  The examiner 
should also comment on the effect 
the veteran's service connected 
psychiatric disability has on his 
ability to work.  Symptoms due to 
diagnosed conditions not associated 
with service should be specifically 
distinguished from those due to the 
service connected disabilities.  The 
clinical findings and reasoning 
which form the bases of the opinion 
should be clearly set forth in the 
examination report.  

b.  With regard to the orthopedic 
examination, all indicated special 
tests and studies should be 
conducted, to include range of 
motion studies of the cervical spine 
and left shoulder.  The examiner 
should describe in detail the 
presence or absence and the extent 
of any functional loss due to the 
veteran's service connected cervical 
spine and left shoulder 
disabilities, to include the extent 
of any loss of motion.  The examiner 
should comment on the effect the 
veteran's service connected 
disabilities have on his ability to 
work.  All opinions expressed should 
be supported by appropriate evidence 
and rationale.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









